IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF EDWARD C.                : No. 223 WAL 2017
WAGNER, DECEASED                          :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: JANET S. WAGNER AND          : the Order of the Superior Court
JAMES R. WAGNER, JR.                      :


                                     ORDER



PER CURIAM

     AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.